Exhibit 10.1

Execution Version

FOURTH AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS FOURTH AMENDED AND RESTATED MANAGEMENT AGREEMENT dated July 31, 2020, (this
“Agreement”) is made by and among EXANTAS CAPITAL CORP., a Maryland corporation
(the “Company”), ACRES CAPITAL, LLC, a New York limited liability company
(together with its permitted assignees, the “Manager”), and ACRES CAPITAL CORP.,
a Delaware corporation (“Acres Capital”).

WHEREAS, the Company is a corporation that has elected and has qualified to be
treated as a real estate investment trust for federal income tax purposes; and

WHEREAS, the Company is a party to that certain Third Amended and Restated
Management Agreement dated as of December 14, 2017 by and among the Company
(formerly known as Resource Capital Corp.), Exantas Capital Manager Inc., a
Delaware corporation (“Exantas Capital,” formerly known as Resource Capital
Manager, Inc.), and Resource America, Inc., a Delaware corporation (
“Resource”), as amended by that certain Amendment No. 1 to the Third Amended and
Restated Management Agreement, dated as of February 20, 2020, by and among the
Company, Exantas Capital and Resource (as so amended, the “Third Amended
Agreement”).

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS. The following terms have the meanings assigned them:

(a) “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified. It is acknowledged and agreed that, for all purposes of
this Agreement, Oaktree, as of the date hereof, is not an Affiliate of (i) Acres
Capital or (ii) any Affiliate of Acres Capital, including, without limitation,
the Manager. For purposes of this definition of Affiliate, “Oaktree” shall mean
Oaktree Capital Management, L.P., any funds or accounts managed by it, and any
of its or their respective direct or indirect subsidiaries, officers, directors,
managers, partners, members, stockholders, employees or Affiliates.

(b) “Agreement” means this Fourth Amended and Restated Management Agreement, as
amended from time to time.

(c) “Ancillary Operating Subsidiary” means a Subsidiary, including a TRS and its
Subsidiaries, that is an operating entity principally engaged in the evaluation,
underwriting, origination, servicing, holding, trading and financing of loans,
securities, investments and credit products other than commercial real estate
loans.

(d) “Base Management Fee” means the base management fee, calculated and paid
monthly in arrears, in an amount equal to (i) one-twelfth (1/12) of Equity as of
the end of such month, multiplied by (ii) 1.50%. If applicable, the initial and
final installments of the Base Management Fee shall be pro-rated based on the
number of days during the initial and final month, respectively, that this
Agreement is in effect.



--------------------------------------------------------------------------------

(e) “Board of Directors” means the Board of Directors of the Company.

(f) “Book Value” means, with respect to any fiscal quarter end, the total
stockholders’ equity of the Company at September 30, 2017, excluding equity
attributable to preferred stock ($460,568,964), as adjusted to include net
income or loss from the operations or gain or loss on resolutions of Strategic
Plan Assets between October 1, 2017, and that fiscal quarter end, with the
calculation of such adjustments being subject to the approval by a majority of
the Independent Directors; provided that no such adjustments shall be made for
any fiscal quarter after the quarter ending December 31, 2018. For the avoidance
of doubt, Book Value for any fiscal quarter ending after December 31, 2018,
shall include such adjustments for the period between October 1, 2017 and
December 31, 2018.

(g) “Book Value Equity” means (a) the sum of (1) the total stockholders’ equity
of the Company calculated in accordance with GAAP, less the equity attributable
to any outstanding preferred stock (based on the equity value attributable to
such preferred stock included in such total stockholders’ equity), at
September 30, 2022, plus (2) the total amount of net proceeds (or the value of
Common Shares issued upon the conversion of convertible securities, if
applicable and without duplication) from any issuance of common stock of the
Company after October 1, 2022, after deducting any underwriting discounts and
commissions and other expenses and costs relating to such issuance, and plus
(3) cumulative Core Earnings from and after October 1, 2022 to the end of the
most recently completed calendar quarter, (b) less (1) any distributions to the
Company’s stockholders after October 1, 2022, (2) any amount that the Company
has paid to repurchase the Company’s Common Stock after October 1, 2022, and
(3) any Incentive Compensation paid after October 1, 2022. For the avoidance of
doubt, Book Value Equity shall include any restricted shares of Common Stock or
common equity of Subsidiaries and any other shares of Common Stock or common
equity of Subsidiaries underlying awards granted under one or more of the
Company’s or its subsidiary’s equity incentive plans. The amount of net proceeds
received shall be subject to the determination of the Board to the extent such
proceeds are other than cash.

(h) “Change of Control” means the occurrence of any of the following:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Manager, taken as a whole, to any
Person other than a direct or indirect wholly owned subsidiary of Acres Capital;
or

(ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

(j) “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.

(k) “Company Account” has the meaning set forth in Section 5 hereof.

(l) “Company Indemnified Party” has the meaning set forth in Section 11(b)
hereof.

(m) “Core Earnings” means, with respect to any period, GAAP net income (loss)
attributable to Common Shares for such period, adjusted to: (A) exclude the
following items incurred during such period: (i) non-cash equity compensation
expense, (ii) Incentive Compensation payable to the Manager, (iii) unrealized
gains and losses, (iv) non-cash provisions for loan losses, (v) non-cash
impairments on securities, (vi) non-cash amortization of discounts or premiums
associated with borrowings, (vii) net income or loss from the operations or gain
or loss on resolutions of Strategic Plan Assets, (viii) real estate depreciation
and amortization, (ix) foreign currency gains or losses and (x) income or loss
from discontinued operations; and (B) add any realized gain and deduct any
realized loss incurred during such period (excluding any realized gain or loss
on the resolution of any Strategic Plan Asset) to the extent such realized gain
or loss was previously excluded from the calculation of Core Earnings for a
previous period.

(n) “Current Term” has the meaning set forth in Section 13(a) hereof.

(o) “Effective Termination Date” has the meaning set forth in Section 13(a)
hereof.

(p) “Equity” means, for purposes of calculating the Base Management Fee for any
month: (a) (i) the total amount of net proceeds (or the value of Common Shares
issued upon the conversion of convertible securities, if applicable and without
duplication) from any issuance of capital stock of the Company (including common
stock and preferred stock) during such month, after deducting any underwriting
discounts and commissions and other expenses and costs relating to such
issuance, plus (or minus) (ii) the Company’s retained earnings (or deficit) at
the end of such month (without taking into account any non-cash equity
compensation expense incurred in current or prior periods), less (b) all amounts
that the Company pays for repurchases of any capital stock of the Company
(including common stock and preferred stock) during such month; provided, that
the foregoing calculation of Equity shall be adjusted to exclude one-time events
pursuant to changes in GAAP, as well as non-cash charges after discussion
between the Manager and the Independent Directors and approval by a majority of
the Independent Directors in the case of non-cash charges. For all purposes of
this Agreement, “preferred stock” means all preferred stock, whether redeemable
(mandatorily or otherwise) or not, other than trust preferred stock.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

(s) “GAAP” means generally accepted accounting principles, as applied in the
United States.

 

3



--------------------------------------------------------------------------------

(t) “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

(u) “Guidelines” shall have the meaning set forth in Section 2(b)(i) hereof.

(v) “Incentive Compensation” means, with respect to each fiscal quarter
commencing with the quarter ending September 30, 2020, through the fiscal
quarter ending September 30, 2022, an incentive management fee calculated and
payable in an amount, not less than zero, equal to the product of: (A) twenty
percent (20%) of the dollar amount by which (i) the amount of the Company’s Core
Earnings per Common Share for such quarter (based on the weighted average number
of Common Shares outstanding during such quarter) exceeds (ii) an amount equal
to (1) the weighted average of (a) Book Value as of the end of such quarter
divided by 30,881,351 and (b) the price per share (including the conversion
price, if applicable) paid for Common Shares in each offering (or issuance, upon
the conversion of convertible securities) by the Company subsequent to
September 30, 2017, in each case at the time of issuance thereof, multiplied by
(2) the greater of (a) 1.75% or (b) 0.4375% plus one-fourth of the Ten Year
Treasury Rate for such quarter; multiplied by (B) the weighted average number of
Common Shares outstanding during such quarter; provided, that the foregoing
calculation of Incentive Compensation shall be adjusted (x) to exclude events
pursuant to changes in GAAP or the application of GAAP, as well as non-recurring
or unusual transactions or events, after discussion between the Manager and the
Independent Directors and approval by a majority of the Independent Directors in
the case of non-recurring or unusual transactions or events, and (y) by
deducting an amount equal to any TRS Directly Paid Fees accrued (calculated as
if such fees were payable on a quarterly basis) not previously used to offset
Incentive Compensation.

“Incentive Compensation” means, with respect to each fiscal quarter commencing
with the quarter ending December 31, 2022, an incentive management fee
calculated and payable in arrears in an amount, not less than zero, equal to:

(i) for the first full calendar quarter ending December 31, 2022, the product of
(a) 20% and (b) the excess of (i) Core Earnings of the Company for such calendar
quarter, over (ii) the product of (A) the Company’s Book Value Equity as of the
end of such calendar quarter, and (B) 7% per annum;

(ii) for each of the second, third and fourth full calendar quarters following
the calendar quarter ending December 31, 2022, the excess of (1) the product of
(a) 20% and (b) the excess of (i) Core Earnings of the Company for the calendar
quarter(s) following September 30, 2022, over (ii) the product of (A) the
Company’s Book Value Equity in the calendar quarter(s) following September 30,
2022, and (B) 7% per annum, over (2) the sum of any Incentive Compensation paid
to the Manager with respect to the prior calendar quarter(s) following
September 30, 2022 (other than the most recent calendar quarter); and

 

4



--------------------------------------------------------------------------------

(iii) for each calendar quarter thereafter, the excess of (1) the product of
(a) 20% and (b) the excess of (i) Core Earnings of the Company for the previous
12-month period, over (ii) the product of (A) the Company’s Book Value Equity in
the previous 12-month period, and (B) 7% per annum, over (2) the sum of any
Incentive Compensation paid to the Manager with respect to the first three
calendar quarters of such previous 12-month period; provided, however, that no
Incentive Compensation shall be payable with respect to any calendar quarter
unless Core Earnings for the 12 most recently completed calendar quarters (or
such lesser number of completed calendar quarters from September 30, 2022) in
the aggregate is greater than zero.

Securities of the Company or any of its Subsidiaries that are entitled to a
specified periodic distribution or have other debt characteristics shall not
constitute equity securities and shall not be included in “Book Value Equity”
for the purpose of calculating Incentive Compensation and instead the aggregate
distribution amount that accrues to such securities during the calendar quarter
of such calculation shall be subtracted from Core Earnings, before Incentive
Compensation for purposes of calculation Incentive Compensation, unless such
distribution is otherwise excluded from Core Earnings.

For purposes of Incentive Compensation, the definition of Equity shall be deemed
to exclude preferred stock.

(w) “Indemnified Party” has the meaning set forth in Section 11(a) hereof.

(x) “Independent Directors” means the members of the Board of Directors who are
not, and have not been within the last two years, officers or employees of the
Manager or any Person directly or indirectly controlling or controlled by, or
otherwise an Affiliate of, the Manager and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and, if applicable, the
rules of any national securities exchange on which any capital stock of the
Company is listed.

(y) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(z) “Investments” means the investments of the Company.

(aa) “Notice of Proposal to Negotiate” has the meaning set forth in
Section 13(a) hereto.

(bb) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(cc) “REIT” means a “real estate investment trust” as defined under the Code.

(dd) “Renewal Term” has the meaning as set forth in Section 13(a) hereto.

(ee) “Strategic Plan Assets” means certain non-core businesses, investments or
other assets identified on Exhibit C hereto.

 

5



--------------------------------------------------------------------------------

(ff) “Subsidiary” means any subsidiary of the Company; any partnership, the
general partner of which is the Company or any subsidiary of the Company; and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.

(gg) “Ten Year Treasury Rate” means the average of the weekly average yield to
maturity for U.S. Treasury securities (adjusted to a constant maturity of ten
(10) years) as published weekly by the Federal Reserve Board in publication
H.15, or any successor publication, during a fiscal quarter, or if such rate is
not published by the Federal Reserve Board, any Federal Reserve Bank or agency
or department of the federal government selected by the Company. If the Company
determines in good faith that the Ten Year Treasury Rate cannot be calculated as
provided above, then the rate shall be the arithmetic average of the per annum
average yields to maturities, based upon closing asked prices on each business
day during a quarter, for each actively-traded marketable U.S. Treasury fixed
interest rate security with a final maturity date not less than eight or more
than twelve years from the date of the closing asked prices as chosen and quoted
for each business day in each such quarter in New York City by at least three
recognized dealers in U.S. government securities selected by the Company.

(hh) “Termination Fee” has the meaning set forth in Section 13(b) hereof.

(ii) “Termination Notice” has the meaning set forth in Section 13(a) hereof.

(jj) “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.

(kk) “TRS” means a Subsidiary that is a taxable REIT subsidiary as defined in
Section 856(1) of the Code.

(ll) “TRS Directly Paid Fees” means fees paid directly by a TRS (or any
subsidiary thereof) to employees, agents and/or Affiliates of the Manager with
respect to profits of such TRS (or subsidiary thereof) generated from the
services of such employees, agents and/or Affiliates, the fee structure of which
shall have been approved by a majority of the Company’s Independent Directors
and which fees may not exceed 20% of the net income (before such fees) of such
TRS (or subsidiary thereof). TRS Directly Paid Fees may be accrued and paid in
subsequent periods if the structure of such fees requires their payment on a
periodic basis other than quarterly.

SECTION 2. APPOINTMENT AND DUTIES OF THE MANAGER.

(a) The Company hereby appoints the Manager to manage the assets of the Company
and its Subsidiaries subject to the further terms and conditions set forth in
this Agreement and the Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein. The appointment of the
Manager shall be exclusive to the Manager except to the extent that the Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that the Manager elects, in accordance with the terms of this Agreement, to
cause the duties of the Manager hereunder to be provided by third parties.
During the term of this Agreement, the Manager shall have the right to designate
not less than two persons as nominees for election to the Board of Directors
(“Manager Directors”). The Nominating and Corporate Governance Committee of the
Board of Directors and the full Board of Directors shall take all

 

6



--------------------------------------------------------------------------------

necessary action to effect the foregoing. Each Manager Director shall agree to
resign as a member of the Board of Directors effective immediately upon either
(x) the number of Manager Directors being equal to or more than the number of
Independent Directors (following any cure period granted under the New York
Stock Exchange or other applicable listing rules or standards), provided that,
such resignation shall only be in effect for the period during which the number
of Manager Directors is equal to or more than the number of Independent
Directors, and provided further that under the circumstances set forth in this
clause (x), the Manager shall be entitled to continue to have at least one
Manager Director on the Board of Directors, or (y) the termination of this
Agreement.

(b) The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:

(i) serving as the Company’s consultant with respect to the periodic review of
the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as initially approved, as the same
may be modified with such approval, the “Guidelines”) and other policies for
approval by the Board of Directors;

(ii) investigation, analysis and selection of investment opportunities;

(iii) with respect to any prospective investment by the Company and any sale,
exchange or other disposition of any Investment by the Company, conducting
negotiations on behalf of the Company with sellers and purchasers and their
respective agents, representatives and investment bankers;

(iv) engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide investment banking, mortgage
brokerage, securities brokerage and other financial services and such other
services as may be required relating to the Investments;

(v) coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with the joint venture
or co-investment partners;

(vi) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

(vii) administering the day-to-day operations of the Company and performing and
supervising the performance of such other administrative functions necessary in
the management of the Company as may be agreed upon by the Manager and the Board
of Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;

 

7



--------------------------------------------------------------------------------

(viii) communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;

(ix) counseling the Company in connection with policy decisions to be made by
the Board of Directors;

(x) evaluating and recommending to the Board of Directors hedging strategies and
engaging in hedging activities on behalf of the Company, consistent with such
strategies, as so modified from time to time, with the Company’s status as a
REIT, and with the Guidelines;

(xi) counseling the Company regarding the maintenance of its status as a REIT
and monitoring compliance with the various REIT qualification tests and other
rules set out in the Code and Treasury Regulations thereunder;

(xii) counseling the Company regarding the maintenance of its exclusion from
status as an investment company under the Investment Company Act and monitoring
compliance with the requirements for maintaining such exclusion;

(xiii) assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate securities, other real
estate-related assets and non-real estate related assets;

(xiv) furnishing reports and statistical and economic research to the Company
regarding the Company’s activities and services performed for the Company by the
Manager or the Subsidiaries;

(xv) monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

(xvi) investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in other
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;

(xvii) causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and non-taxable REIT subsidiaries and to conduct quarterly compliance reviews
with respect thereto;

 

8



--------------------------------------------------------------------------------

(xviii) causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

(xix) assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act;

(xx) taking all necessary actions to enable the Company and its Subsidiaries to
make required tax filings and reports, including soliciting stockholders for
required information to the extent provided by the provisions of the Code and
Treasury Regulations applicable to REITs;

(xxi) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;

(xxii) using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

(xxiii) advising the Company with respect to obtaining appropriate warehouse or
other financings for its assets;

(xxiv) advising the Company with respect to and structuring long-term financing
vehicles for the Company’s portfolio of assets, and offering and selling
securities publicly or privately in connection with any such structured
financing;

(xxv) performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and

(xxvi) using commercially reasonable efforts to cause the Company to comply with
all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the

 

9



--------------------------------------------------------------------------------

Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties. Such Monitoring Services will
include, to the extent applicable, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.

(c) The Manager may enter into agreements with other parties, including its
Affiliates, for the purpose of engaging one or more parties for and on behalf,
and at the sole cost and expense, of the Company to provide property management,
asset management, leasing, development, brokerage, financial advisory, custodial
and/or other services to the Company (including, without limitation, Portfolio
Management Services and Monitoring Services) pursuant to agreement(s) with terms
which are then customary for agreements regarding the provision of services to
companies that have assets similar in type, quality and value to the assets of
the Company; provided, that (i) any such agreements entered into with Affiliates
of the Manager shall be (A) on terms no more favorable to such Affiliate than
would be obtained from a third party on an arm’s-length basis and (B) to the
extent the same do not fall within the provisions of the Guidelines, approved by
a majority of the Independent Directors, (ii) with respect to Portfolio
Management Services, (A) any such agreements shall be subject to the Company’s
prior written approval (and approved by a majority of the Independent Directors)
and (B) the Manager shall remain liable for the performance of such Portfolio
Management Services, and (iii) with respect to Monitoring Services, any such
agreements shall be subject to the Company’s prior written approval (and
approved by a majority of the Independent Directors).

(d) The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of accountants, legal counsel, appraisers,
insurers, brokers, transfer agents, registrars, developers, investment banks,
financial advisors, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company. Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or Affiliates. The Company shall pay or reimburse the Manager or its Affiliates
performing such services for the cost thereof; provided, that such costs and
reimbursements are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis.

(e) As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment, reports and other information with respect to such Investment as may
be reasonably requested by the Company.

 

10



--------------------------------------------------------------------------------

(f) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments, or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

(g) The Manager shall prepare, at the sole cost and expense of the Company,
regular reports for the Board of Directors to enable the Board of Directors to
review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Guidelines and policies
approved by the Board of Directors.

(h) Notwithstanding anything contained in this Agreement to the contrary, except
to the extent that the payment of additional moneys is proven by the Company to
have been required as a direct result of the Manager’s acts or omissions which
result in the right of the Company to terminate this Agreement pursuant to
Section 15 of this Agreement, the Manager shall not be required to expend money
(“Excess Funds”) in connection with any expenses that are required to be paid
for or reimbursed by the Company pursuant to Section 9 in excess of that
contained in any applicable Company Account (as herein defined) or otherwise
made available by the Company to be expended by the Manager hereunder. Failure
of the Manager to expend Excess Funds out-of-pocket shall not give rise or be a
contributing factor to the right of the Company to terminate this Agreement
under (x) Section 13(a) of this Agreement due to the Manager’s unsatisfactory
performance or (y) Section 15 of this Agreement for cause.

(i) In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other professional service providers)
hired by the Manager at the Company’s sole cost and expense.

SECTION 3. DEVOTION OF TIME; ADDITIONAL ACTIVITIES OF THE MANAGER.

(a) The Manager will provide the Company with a management team, including a
Chief Executive Officer and President, along with appropriate support personnel,
to provide the management services to be provided by the Manager to the Company
hereunder, the members of which team shall devote such of their time to the
management of the Company as may be reasonably necessary and appropriate,
commensurate with the level of activity of the Company from time to time. The
Manager shall also provide the Company with a Chief Financial Officer who shall
be fully dedicated to the operations of the Company and a sufficient amount of
services of additional accounting, finance and investor relations professionals
(which amount shall be reviewed and approved by the Board of Directors).
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, an Ancillary Operating Subsidiary shall, with the approval of a
majority of the Independent Directors, directly incur and pay all of its own
operating costs and expenses, including without limitation, compensation of
employees of such Ancillary Operating Subsidiary and reimbursement of any
compensation costs incurred by the Manager for personnel principally devoted to
such Ancillary Operating Subsidiary.

 

11



--------------------------------------------------------------------------------

(b) The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines are appropriate for the
Company in view of its investment objectives, policies and strategies, and other
relevant factors, with the understanding that, in accordance with the Manager’s
Conflict of Interests Policy (attached hereto as Exhibit A and as may be amended
from time to time in the sole discretion of the Manager), the Company might not
participate in each such opportunity but will on an overall basis equitably
participate with the Manager’s and its Affiliates’ other clients in all such
opportunities. Except as provided in the penultimate sentence of this
Section 3(b), nothing in this Agreement shall (i) prevent the Manager or any of
its Affiliates, officers, directors or employees, from engaging in other
businesses or from rendering services of any kind to any other Person,
including, without limitation, investing in, or rendering advisory services to
others investing in, any type of conduit CMBS or other mortgage loans
(including, without limitation, investments that meet the principal investment
objectives of the Company), whether or not the investment objectives or policies
of any such other Person or entity are similar to those of the Company or
(ii) in any way bind or restrict the Manager or any of its Affiliates, officers,
directors or employees from buying, selling or trading any securities or
commodities for their own accounts or for the account of others for whom the
Manager or any of its Affiliates, officers, directors or employees may be
acting. While information and recommendations supplied to the Company shall, in
the Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the investment objectives and policies of the
Company, they may be different from the information and recommendations supplied
by the Manager or any Affiliate of the Manager to other investment companies,
funds and advisory accounts. The Company shall be entitled to equitable
treatment under the circumstances in receiving information, recommendations and
any other services, but the Company recognizes that it is not entitled to
receive preferential treatment as compared with the treatment given by the
Manager or any Affiliate of the Manager to any investment company, fund or
advisory account. Notwithstanding anything to the contrary in this Section 3(b),
the Manager hereby agrees that, during the term of this Agreement set forth in
Section 13 hereof, neither the Manager nor any entity controlled by the Manager
shall raise, sponsor or advise any new REIT that invests primarily in domestic
mortgage backed securities in the United States. The Company shall have the
benefit of the Manager’s best judgment and effort in rendering services
hereunder and, in furtherance of the foregoing, the Manager shall not undertake
activities that, in its good faith judgment, will adversely affect the
performance of its obligations under this Agreement.

(c) Directors, officers, employees and agents of the Manager or Affiliates of
the Manager may serve as directors, officers, employees, agents, nominees or
signatories for the Company or any Subsidiary, to the extent permitted by their
Governing Instruments, as from time to time amended, or by any resolutions duly
adopted by the Board of Directors pursuant to the Company’s Governing
Instruments. When executing documents or otherwise acting in such capacities for
the Company, such Persons shall use their respective titles in the Company.

(d) The Manager is authorized, for and on behalf, and at the sole cost and
expense of the Company, to employ such securities dealers for the purchase and
sale of investment assets of the Company as may, in the good faith judgment of
the Manager, be necessary to obtain the best commercially available net results
for the Company taking into account such factors as the policies of the Company,
price, dealer spread, the size, type, timing and difficulty of the transaction
involved, the firm’s general execution and operational facilities and the firm’s
risk in

 

12



--------------------------------------------------------------------------------

positioning the securities involved. Consistent with this policy, the Manager is
authorized to direct the execution of the Company’s portfolio transactions to
dealers and brokers furnishing statistical information or research deemed by the
Manager to be useful or valuable to the performance of its investment advisory
functions for the Company.

(e) The Company (including the Board of Directors) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement on
behalf of the Company in a timely manner or to deliver any financial statements
or other reports with respect to the Company. If the Manager is not able to
provide a service, or in the reasonable judgment of the Manager it is not
prudent to provide a service, without the approval of the Board of Directors or
the Independent Directors, as applicable, then the Manager shall be excused from
providing such service (and shall not be in breach of this Agreement) until the
applicable approval has been obtained.

SECTION 4. AGENCY. The Manager shall act as agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of the Company’s securities or the
Company’s representatives or properties.

SECTION 5. BANK ACCOUNTS. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall, from time to time and upon request, render appropriate accountings of
such collections and payments to the Board of Directors and to the auditors of
the Company or any Subsidiary.

SECTION 6. RECORDS; CONFIDENTIALITY. The Manager shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon one (1) business day’s advance written notice.
The Manager shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Board of Directors, (ii) to legal counsel,
accountants and other professional advisors; (iii) to appraisers, financing
sources and others in the ordinary course of the Company’s business; (iv) to
governmental officials having jurisdiction over the Company; (v) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors; (vi) as required by law or legal process to
which the Manager or any Person to whom disclosure is permitted hereunder is a
party; or (vii) to lenders or other financing sources of the Company, provided
that any such lender or other financing source executes a customary
nondisclosure agreement reasonably acceptable to the Independent Directors (it
being understood any such

 

13



--------------------------------------------------------------------------------

nondisclosure agreement shall include customary restrictions on the use of any
material, nonpublic information with respect to the Company). The foregoing
shall not apply to information which has previously become publicly available
through the actions of a Person other than the Manager not resulting from the
Manager’s violation of this Section 6. The provisions of this Section 6 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.

SECTION 7. OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a) The Manager shall require each seller or transferor of investment assets to
the Company to make such representations and warranties regarding such assets as
may, in the reasonable judgment of the Manager, be necessary and appropriate or
as advised by the Board of Directors and consistent with standard industry
practice. In addition, the Manager shall take such other action as it deems
necessary or appropriate or as advised by the Board of Directors and consistent
with standard industry practice with regard to the protection of the
Investments.

(b) The Manager shall refrain from any action that, in its sole judgment made in
good faith, (i) is not in compliance with the Guidelines, (ii) would adversely
affect the status of the Company as a REIT under the Code or the Company’s
status as an entity excluded from investment company status under the Investment
Company Act or (iii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners, for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.

(c) The Company shall not invest in joint ventures with the Manager or any
Affiliate thereof, unless (i) such Investment is made in accordance with the
Guidelines and (ii) such Investment is approved in advance by a majority of the
Independent Directors.

(d) The Manager shall not (i) consummate any transaction which would involve the
acquisition by the Company of an asset in which the Manager or any Affiliate
thereof has an ownership interest or the sale by the Company of an asset to the
Manager or any Affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential conflict of interest, in the reasonable
judgment of the Manager or the Board of Directors, because it manages both the
Company and another Person (not an Affiliate of the Company) with which the
Company has a contractual relationship, take any action constituting the
granting to such Person of a waiver, forbearance or other relief, or the
enforcement against such Person of remedies, under or with respect to the
applicable contract, unless such transaction or action, as the case may be and
in each case, is approved by a majority of the Independent Directors.

 

14



--------------------------------------------------------------------------------

(e) The Board of Directors periodically reviews the Guidelines and the Company’s
portfolio of Investments but will not review each proposed investment, except as
otherwise provided herein. If a majority of the Independent Directors determines
in the periodic review of transactions by the Independent Directors, that a
particular transaction does not comply with the Guidelines (including as a
result of violation of the provisions of Section 7(d) above), then a majority of
the Independent Directors will consider what corrective action, if any, can be
taken. The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed investment.

(f) The Manager shall at all times during the term of this Agreement (including
the Current Term and any Renewal Term) maintain a tangible net worth equal to or
greater than $1,000,000. The Manager shall at all times during the term of this
Agreement maintain “errors and omissions” insurance coverage and other insurance
coverage which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company, in an amount that1 is
comparable to that customarily maintained by other managers or servicers of
similar assets.

SECTION 8. COMPENSATION.

(a) During the term of this Agreement (including the Current Term and any
Renewal Term), the Company shall pay the Manager the Base Management Fee monthly
in arrears; provided, however, that for each calendar month beginning on the
date hereof through July 31, 2022, such fee shall be equal to the greater of
(A) $442,000 and (B) the Base Management Fee (and such amount shall be deemed to
be the “Base Management Fee” for such month for all purposes of this Agreement).

(b) The Manager shall compute the amount of each installment of the Base
Management Fee within fifteen (15) business days after the end of the calendar
month with respect to which such installment is payable. A copy of the
computations made by the Manager to calculate such installment amount shall
thereafter, for informational purposes only and subject in any event to
Section 13(a) of this Agreement, promptly be delivered to the Board of Directors
and, upon such delivery, payment of such installment of the Base Management Fee
shown therein shall be due and payable no later than the date which is twenty
(20) business days after the end of the calendar month with respect to which
such installment is payable.

(c) The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.

(d) In addition to the Base Management Fee otherwise payable hereunder, the
Company shall pay the Manager quarterly Incentive Compensation. The Incentive
Compensation calculation and payment shall be made for each fiscal quarter in
arrears.

 

15



--------------------------------------------------------------------------------

(e) The Manager shall compute the amount of each installment of the Incentive
Compensation within thirty (30) days after the end of each fiscal quarter with
respect to which such installment is payable. A copy of the computations made by
the Manager to calculate such installment amount shall thereafter, subject to
Section 13(a) of this Agreement, promptly be delivered to the Board of Directors
and payment of such Incentive Compensation, or such other amount as may be
determined pursuant to the last sentence of this Section 8(e), shall be due and
payable no later than the date which is five (5) business days after the date of
delivery to the Board of Directors of such computations. The amount of Incentive
Compensation may be increased or decreased, if the Manager agrees and if a
majority of the Independent Directors determines in the exercise of reasonable
discretion that the amount so calculated is not equitable based upon facts and
circumstances that may include, without limitation, dividend payments, market
conditions, managerial performance or other factors not reflected in Core
Earnings.

(f) Twenty-five percent (25%) of the Incentive Compensation shall (subject to
the remaining provisions of this Section 8(f) and the provisions of Sections
8(g), 8(h) and 8(i)) be payable to the Manager in Common Shares, and the
remainder thereof shall be paid in cash; provided, the Manager may (subject to
the remaining provisions of this Section 8(f) and the provisions of Sections
8(g), 8(h) and 8(i)) elect, by so indicating in the installment calculation
delivered to the Board of Directors, to receive more than twenty-five percent
(25%) of the Incentive Compensation in the form of Common Shares; provided,
however, the Manager may not receive payment of any portion of the Incentive
Compensation in the form of Common Shares, either automatically or by election,
if such payment would result in the Manager directly or indirectly through one
or more subsidiaries owning in the aggregate more than 9.8% of the outstanding
Common Shares. For purposes of this computation, Common Shares include shares
issued and outstanding (whether vested or unvested or forfeitable or
non-forfeitable) and shares to be issued upon exercise of outstanding stock
options (whether such options are exercisable or nonexercisable). The Manager’s
receipt of Common Shares in accordance herewith shall be subject to all
applicable securities exchange rules and securities laws (including, without
limitation, prohibitions on transfers and insider trading). All Common Shares
paid to the Manager as Incentive Compensation will be fully vested upon
issuance, provided that the Manager hereby agrees not to sell such shares prior
to the date that is one year after the date such shares are due and payable.
Notwithstanding such restriction and subject to compliance with all applicable
securities laws (including, without limitation, prohibitions on insider
trading), the Manager shall have the right to allocate such shares in its sole
and absolute discretion to its officers, employees and other individuals who
provide services to it at any time. In addition, the foregoing restriction
regarding the sale of such shares shall terminate upon termination of this
Agreement.

(g) Common Shares payable as Incentive Compensation shall be valued as follows:

(i) if such shares are traded on a securities exchange, the value shall be
deemed to be the average of the closing prices of the shares on such exchange
over the thirty (30) day period ending three (3) days prior to the issuance of
such shares;

(ii) if such shares are actively traded over-the-counter, the value shall be
deemed to be the average of the closing bid or sales price as applicable over
the thirty (30) day period ending three (3) days prior to the issuance of such
shares; and

 

16



--------------------------------------------------------------------------------

(iii) if there is no active public market for such shares, the value shall be
the fair market value thereof, as reasonably determined in good faith by the
Board of Directors of the Company.

(h) If at any time the Manager shall, in connection with a determination of fair
market value made by the Board of Directors, (i) dispute such determination in
good faith by more than five percent (5%), and (ii) such dispute cannot be
resolved between the Independent Directors and the Manager within ten
(10) business days after the Manager provides written notice to the Company of
such dispute (the “Valuation Notice”), then the matter shall be resolved by an
independent appraiser of recognized standing selected jointly by the Independent
Directors and the Manager within not more than twenty (20) days after the
Valuation Notice. In the event the Independent Directors and the Manager cannot
agree with respect to such selection within the aforesaid twenty (20) day
time-frame, the Independent Directors shall select one such independent
appraiser and the Manager shall select one independent appraiser within five
(5) business days after the expiration of the twenty (20) day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five (5) business days after their selection,
each of which shall conduct an appraisal of fair market value. The three
appraisers shall be instructed to deliver appraisals to the Manager and the
Company within fifteen (15) days after the selection of the Last Appraiser. The
average of the two appraisals closest in amount shall be utilized for
determination of the fair market value and shall be deemed final and binding
upon the Company, the Board of Directors and the Manager. The expenses of the
appraisals shall be paid by the party with the estimate which deviated the
furthest from the final valuation determination.

(i) The Company agrees to register the resale of the stock portion of the
Incentive Compensation in accordance with the provisions of Exhibit B.

(j) Not later than seventy-five (75) days after the end of each fiscal year, the
Company shall pay to the Manager an amount equal to the positive difference, if
any, between (i) the Incentive Compensation payable for the prior fiscal year
before deducting paid or accrued TRS Directly Paid Fees, less (ii) the sum of
(A) the Incentive Compensation actually paid in the prior fiscal year plus
(B) the TRS Directly Paid Fees actually paid for the prior fiscal year.

SECTION 9. EXPENSES OF THE COMPANY. The Company shall pay all of its expenses
and shall reimburse the Manager and its Affiliates for documented expenses of
the Manager and its Affiliates incurred on the Company’s behalf (collectively,
the “Expenses”). Expenses include all costs and expenses which are expressly
designated elsewhere in this Agreement as the Company’s, together with the
following:

(a) expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of Investments;

(b) costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by providers retained by the
Manager or, if provided by the employees of the Manager or its Affiliates, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;

 

17



--------------------------------------------------------------------------------

(c) per loan underwriting and review fees in connection with valuations of and
potential investments in certain subordinate commercial mortgage pass-through
certificates, in amounts approved by a majority of the Independent Directors
from time to time;

(d) the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;

(e) costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other costs) or any securities
offerings of the Company;

(f) expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs (including
transfer agent and registrar costs) in connection with the listing and/or
trading of the Company’s securities on any exchange or inter-dealer quotation
system, the fees to any such exchange or inter-dealer quotation system in
connection with its listing, costs of complying with the rules, regulations or
policies of such exchange or inter-dealer quotation system, costs of preparing,
printing and mailing the Company’s annual report to its stockholders and proxy
materials with respect to any meeting of the stockholders of the Company;

(g) the allocable costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors that is used for the Company;

(h) expenses incurred by managers, officers, employees and agents of the Manager
and its Affiliates for travel on the Company’s behalf and other out-of-pocket
expenses incurred by managers, officers, employees and agents of the Manager and
its Affiliates in connection with the purchase, financing, refinancing, sale or
other disposition of an Investment or establishment and maintenance of any
credit facilities and other indebtedness or any securities offerings of the
Company;

(i) the allocable costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;

(j) compensation and expenses of the Company’s custodian and transfer agent, if
any;

(k) the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency;

(l) all taxes and license fees;

 

18



--------------------------------------------------------------------------------

(m) all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;

(n) costs and expenses incurred in contracting with third parties, including
Affiliates of the Manager, for the servicing and special servicing of assets of
the Company;

(o) all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;

(p) expenses relating to any office(s) or office facilities, including but not
limited to disaster backup recovery sites and facilities, maintained for the
Company or Investments separate from the office or offices of the Manager;

(q) expenses connected with the payments of interest, dividends or distributions
in cash or any other form authorized or caused to be made by the Board of
Directors to or on account of the holders of securities of the Company or its
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;

(r) any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director or officer of the Company or of any Subsidiary in his or
her capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency,
or settlement of pending or threatened proceedings or by the charter and bylaws
of the Company;

(s) the allocable portion of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager and its Affiliates required for the Company’s operations; and

(t) expenses for personnel of the Manager or its Affiliates for their services
in connection with the making of fixed-rate commercial real estate loans by the
Company or a Subsidiary, in an amount equal to one percent (1%) of the principal
amount of each such loan made; and

(u) all other expenses actually incurred by the Manager or its Affiliates which
are reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement.

Without regard to the amount of compensation received under this Agreement by
the Manager, the Manager shall bear the expense of the wages, salaries and
benefits of the Manager’s officers and employees, with the exception that the
Company shall bear the expense of the personnel described in the penultimate and
final sentences of Section3(a) hereof, in proportion to such personnel’s
percentage of time dedicated to the operations of the Company.

 

19



--------------------------------------------------------------------------------

The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

SECTION 10. CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within twenty
(20) days after the end of each calendar month. Expenses incurred by the Manager
on behalf of the Company shall be reimbursed by the Company to the Manager on
the first business day of the month immediately following the date of delivery
of such statement; provided, however, that such reimbursements may be offset by
the Manager against amounts due to the Company. The provisions of this
Section 10 shall survive the expiration or earlier termination of this
Agreement.

SECTION 11. LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager, its stockholders,
members, managers, officers, employees and Affiliates (including Acres Capital)
will not be liable to the Company or any Subsidiary, to the Board of Directors,
or the Company’s or any Subsidiary’s stockholders or partners for any acts or
omissions by the Manager, its stockholders, members, managers, officers,
employees or Affiliates (including Acres Capital), pursuant to or in accordance
with this Agreement, except by reason of acts constituting bad faith, willful
misconduct, gross negligence or reckless disregard of the Manager’s duties under
this Agreement. The Company shall, to the full extent lawful, reimburse,
indemnify and hold the Manager, its stockholders, members, managers, officers,
employees and Affiliates (including Acres Capital) and each other Person, if
any, controlling the Manager (each, an “Indemnified Party”), harmless of and
from any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever (including attorneys’ fees) in respect of or
arising from any acts or omissions of such Indemnified Party made in good faith
in the performance of the Manager’s duties under this Agreement and not
constituting such Indemnified Party’s bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement.

(b) The Manager and Acres Capital shall, jointly and severally, to the full
extent lawful, reimburse, indemnify and hold the Company, its stockholders,
directors, officers and employees and each other Person, if any, controlling the
Company (each, a “Company Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Manager’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or any claims by Manager’s employees relating
to the terms and conditions of their employment by Manager.

 

20



--------------------------------------------------------------------------------

SECTION 12. NO JOINT VENTURE. Nothing in this Agreement shall be construed to
make the Company, the Manager and Acres Capital partners or joint venturers or
impose any liability as such on either of them.

SECTION 13. TERM; TERMINATION.

(a) Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until July 31, 2023 (the “Current Term”) and shall
be automatically renewed for a one-year term on that date and each anniversary
date thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors or the holders of at least a majority of the outstanding Common Shares
agree not to automatically renew because (i) there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company or (ii)
the compensation payable to the Manager hereunder is unfair; provided, that the
Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Current Term or any
Renewal Term as set forth above, the Company shall deliver to the Manager prior
written notice (the “Termination Notice”) of the Company’s intention not to
renew this Agreement based upon the terms set forth in this Section 13(a) not
less than one hundred and eighty (180) days prior to the expiration of the then
existing term. If the Company so elects not to renew this Agreement, the Company
shall designate the date (the “Effective Termination Date”), not less than one
hundred and eighty (180) days from the date of the notice, on which the Manager
shall cease to provide services under this Agreement and this Agreement shall
terminate on such date; provided, however, that in the event that such
Termination Notice is given in connection with a determination that the
compensation payable to the Manager is unfair, the Manager shall have the right
to renegotiate such compensation by delivering to the Company, no fewer than
forty-five (45) days prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company (represented by the Independent Directors) and the Manager shall
endeavor to negotiate in good faith the revised compensation payable to the
Manager under this Agreement. Provided that the Manager and at least two-thirds
of the Independent Directors agree to the terms of the revised compensation to
be payable to the Manager within forty-five (45) days following the receipt of
the Notice of Proposal to Negotiate, the Termination Notice shall be deemed of
no force and effect and this Agreement shall continue in full force and effect
on the terms stated in this Agreement, except that the compensation payable to
the Manager hereunder shall be the revised compensation then agreed upon by the
parties to this Agreement. The Company and the Manager agree to execute and
deliver an amendment to this Agreement setting forth such revised compensation
promptly upon reaching an agreement regarding same. In the event that the
Company and the Manager are unable to agree to the terms of the revised
compensation to be payable to the Manager during such forty-five (45) day
period, this Agreement shall terminate, such termination to be effective on the
date which is the later of (A) ten (10) days following the end of such
forty-five (45) day period and (B) the Effective Termination Date originally set
forth in the Termination Notice.

 

21



--------------------------------------------------------------------------------

(b) In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) or Section 15(c) of this Agreement, the Company
shall pay to the Manager, on the date on which such termination is effective, a
termination fee (the “Termination Fee”) equal to the amount of four times the
sum of the average annual Base Management Fee and the average annual Incentive
Compensation earned by the Manager during the two 12-month periods immediately
preceding the last quarter end prior to the date of such termination, calculated
as of the end of the most recently completed fiscal quarter prior to the date of
termination provided that the parties acknowledge and agree that if (and only
if) any such termination in accordance with the provisions of Section 13(a) or
15(c) of this Agreement occurs prior to July 31, 2022, then the amount of the
Termination Fee shall be equal to four times the sum of the average annual Base
Management Fee and the average annual Incentive Compensation earned in the
aggregate by the Company’s manager during the two twelve (12)-month periods
immediately preceding the date of such termination, calculated as of the end of
the most recently completed fiscal quarter prior to the date of termination. The
parties acknowledge and agree that the aggregate quarterly Base Management Fee
and Incentive Compensation earned by the Company’s manager prior to the date
hereof for each of the quarters in the twenty-four (24) month period ended
June 30, 2020 is attached hereto as Exhibit D and shall be utilized in
determining the Termination Fee in accordance with the preceding sentence, if
necessary. The obligation of the Company to pay the Termination Fee shall
survive the termination of this Agreement.

(c) No later than one hundred and eighty (180) days prior to the expiration of
the Current Term or any Renewal Term, the Manager may deliver written notice to
the Company informing it of the Manager’s intention to decline to renew this
Agreement, whereupon this Agreement shall not be renewed and extended and this
Agreement shall terminate effective upon expiration of the then current term.

(d) If this Agreement is terminated pursuant to Section 13 or Section 15 hereof,
such termination shall be without any further liability or obligation of either
party to the other, except as provided in Sections 6, 9, 10, 13(b) and 16 of
this Agreement. In addition, Sections 8(i) (including the provisions of Exhibit
B) and 11 of this Agreement shall survive termination of this Agreement.

SECTION 14. ASSIGNMENT.

(a) Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless such assignment is consented to in writing by the Company
with the consent of a majority of the Independent Directors. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.

 

22



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Sections 2(b), 2(c) and 2(d)
of this Agreement to any of its Affiliates in accordance with the terms of this
Agreement applicable to any such subcontract or assignment, and the Company
hereby consents to any such assignment and subcontracting. In addition, provided
that the Manager provides prior written notice to the Company for informational
purposes only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.

SECTION 15. TERMINATION FOR CAUSE.

(a) The Company may terminate this Agreement effective upon thirty (30) days’
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if (i) the Manager materially breaches any
provision of this Agreement and such breach shall continue for a period of
thirty (30) days after the Manager’s receipt of written notice thereof
specifying such breach and requesting that the same be remedied in such thirty
(30) day period, (ii) the Manager engages in any act of fraud, misappropriation
of funds, or embezzlement against the Company, (iii) there is an event of any
gross negligence on the part of the Manager in the performance of its duties
under this Agreement, (iv) there is a Change of Control of the Manager and a
majority of the Independent Directors determines, in their sole discretion, at
any point during the 18 months following such Change of Control, that such
Change of Control was detrimental to the ability of the Manager to perform its
duties hereunder in substantially the manner conducted prior to such Change of
Control, or (v) there is entered an order for relief or similar decree or order
with respect to the Manager by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or state bankruptcy, insolvency or
other similar laws; or (vi) the Manager (A) ceases, or admits in writing its
inability, to pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or enters into an composition or arrangement
with, creditors; (B) applies for, or consents (by admission of material
allegations of a petition or otherwise) to a sequestrator (or other similar
official) of the Manager or of any substantial part of its properties or assets,
or authorizes such an application or consent, or proceedings seeking such
appointment are commenced without such authorization, consent or application
against the Manager and continue undismissed for sixty (60) days; (C) authorizes
or files a voluntary petition in bankruptcy, or applies for or consents (by
admission of material allegations of a petition or otherwise) to the application
of any bankruptcy, reorganization, arrangement, readjustment of debt,
insolvency, dissolution, liquidation or other similar law of any jurisdiction,
or authorizes such application or consent, or proceedings to such end are
instituted against the Manager without such authorization, application or
consent and are approved as properly instituted and remain undismissed for sixty
(60) days or result in adjudication of bankruptcy or insolvency; or (D) permits
or suffers all or any substantial part of its properties or assets to be
sequestered or attached by court order and the order remains undismissed for
sixty (60) days.

(b) The Manager agrees that if any of the events specified above occur, it will
give prompt written notice thereof to the Company’s Board of Directors after the
occurrence of such event.

 

23



--------------------------------------------------------------------------------

(c) The Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of thirty (30) days after written notice thereof specifying such default
and requesting that the same be remedied in such thirty (30) day period, and in
such event, the Termination Fee will be payable by the Company to the Manager.

(d) The Manager may terminate this Agreement, without the Company being required
to pay a Termination Fee, in the event the Company becomes regulated as an
“investment company” under the Investment Company Act, with such termination
deemed to have occurred immediately prior to such event.

SECTION 16. ACTION UPON TERMINATION. From and after the effective date of
termination of this Agreement, pursuant to Sections 13, 14, or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13 or
Section 15(c), the applicable Termination Fee. Upon such termination, the
Manager shall forthwith:

(i) after deducting any accrued compensation and reimbursement for its Expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;

(ii) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary; and

(iii) deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

SECTION 17. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. The Manager
agrees that any money or other property of the Company or Subsidiary held by the
Manager under this Agreement shall be held by the Manager as custodian for the
Company or Subsidiary, and the Manager’s records shall be appropriately marked
clearly to reflect the ownership of such money or other property by the Company
or such Subsidiary. Upon the receipt by the Manager of a written request signed
by a duly authorized officer of the Company requesting the Manager to release to
the Company or any Subsidiary any money or other property then held by the
Manager for the account of the Company or any Subsidiary under this Agreement,
the Manager shall release such money or other property to the Company or any
Subsidiary within a reasonable period of time, but in no event later than sixty
(60) days following such request. The Manager shall not be liable to the
Company, any Subsidiary, the Independent Directors, or the Company’s or a
Subsidiary’s stockholders or partners for any acts performed or omissions to act
by the Company or any Subsidiary in connection with the money or other property
released to the Company or any Subsidiary in accordance with the second sentence
of this Section 17. The Company and any Subsidiary shall indemnify the Manager
and

 

24



--------------------------------------------------------------------------------

its members, managers, officers and employees against any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever, which arise in connection with the Manager’s release of such money
or other property to the Company or any Subsidiary in accordance with the terms
of this Section 17. Indemnification pursuant to this provision shall be in
addition to any right of the Manager to indemnification under Section 11 of this
Agreement.

SECTION 18. REPRESENTATIONS AND WARRANTIES.

(a) The Company hereby represents and warrants to the Manager as follows:

(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Maryland, has the corporate power to own its assets and
to transact the business in which it is now engaged and is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification, except for failures to be so qualified, authorized or
licensed that could not in the aggregate have a material adverse effect on the
business operations, assets or financial condition of the Company.

(ii) The Company has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized officer of the
Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.

(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the charter or bylaws of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

 

25



--------------------------------------------------------------------------------

(iv) There are no actions, suits, proceedings, inquiries or investigations
pending or, to the knowledge of the Company, threatened against the Company or
its subsidiaries, or any of their respective assets, and to the knowledge of the
Company, its respective directors, officers or employees at law or in equity, or
before or by any governmental authority, the adverse outcome of which could
reasonably be expected to result in, individually or in the aggregate, a
material adverse effect to the Company.

(b) The Manager hereby represents and warrants to the Company as follows:

(i) The Manager is duly organized, validly existing and in good standing under
the laws of the State of New York, has the limited liability company power to
own its assets and to transact the business in which it is now engaged and is
duly qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager
and its Subsidiaries, taken as a whole.

(ii) The Manager has the limited liability company power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other person including, without limitation, stockholders or creditors of
the Manager, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Manager in connection with this
Agreement or the execution, delivery or performance of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
agent of the Manager, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the valid and binding obligation of the Manager enforceable against
the Manager in accordance with its terms.

(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the certificate of formation or operating agreement of, or any
securities issued by, the Manager or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Manager is a party or
by which the Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business operations, assets or
financial condition of the Manager and its subsidiaries, taken as a whole, and
will not result in, or require, the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

26



--------------------------------------------------------------------------------

(c) Acres Capital hereby represents and warrants to the Company as follows:

(i) Acres Capital is duly organized, validly existing and in good standing under
the laws of the State of Delaware, has the corporate power to own its assets and
to transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of Acres Capital and its Subsidiaries,
taken as a whole.

(ii) Acres Capital has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of Acres Capital, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by Acres Capital in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized agent of Acres
Capital, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of Acres Capital enforceable against Acres Capital
in accordance with its terms.

(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing law or regulation binding on Acres Capital, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
Acres Capital, or the charter or bylaws of, or any securities issued by, Acres
Capital or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which Acres Capital is a party or by which Acres
Capital or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of Acres Capital and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

SECTION 19. NOTICES. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

27



--------------------------------------------------------------------------------

  (a)

If to the Company:

Exantas Capital Corp.

c/o

Quaker Bio Partners

CiraCenter

2929 Arch Street

Philadelphia, PA 19104

Attention: P. Sherrill Neff

 

  (b)

If to Acres Capital:

Acres Capital Corp

865 Merrick Avenue, Suite 200S

Westbury, New York 11590

Attention: Chief Executive Officer

 

  (c)

If to the Manager:

Acres Capital, LLC

c/o Acres Capital Corp

865 Merrick Avenue, Suite 200S

Westbury, New York 11590

Attention: Chief Executive Officer

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 19 for the giving of notice.

SECTION 20. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement. Each of the Company, the Manager and Acres Capital
agree that the representations, warranties, covenants and agreements of the
Company contained herein are made on behalf of the Company and its wholly-owned
Subsidiaries for the benefit of the Manager and Acres Capital and the
representations, warranties, covenants and agreements of the Manager and Acres
Capital are for the benefit of the Company and its wholly-owned Subsidiaries.

SECTION 21. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.

 

28



--------------------------------------------------------------------------------

SECTION 22. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 23. NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereto shall be effective unless it
is in writing and is signed by the party asserted to have granted such waiver.

SECTION 24. COSTS AND EXPENSES. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of and the closing
under this Agreement, and all matters incident thereto.

SECTION 25. HEADINGS. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.

SECTION 26. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

SECTION 27. SEVERABILITY. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction

SECTION 28. GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EXANTAS CAPITAL CORP. By:  

/s/ Matthew Stern

  Name: Matthew Stern   Title: President ACRES CAPITAL, LLC By:  

     

  Name:   Title: ACRES CAPITAL CORP. By:  

     

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EXANTAS CAPITAL CORP. By:  

     

  Name: Mark Fogel   Title: President & CEO ACRES CAPITAL, LLC By:  

/s/ Andrew Fentress

  Name: Andrew Fentress   Title: Managing Partner ACRES CAPITAL CORP. By:  

/s/ Andrew Fentress

  Name: Andrew Fentress   Title: Managing Partner

[Signature Page to Amended and Restated Management Agreement]



--------------------------------------------------------------------------------

Exhibit A

ACRES CAPITAL LLC

CONFLICTS OF INTEREST POLICY

The Manager, by itself and through its Affiliates, including Acres Capital, and
their respective subsidiaries (collectively, “Acres”), provides investment
advisory services and manages the assets and day-to-day operations of various
entities, including Exantas Capital Corp. (the “Company”). Acres is responsible
for all activities relating to the assets and operations of the Company and, in
such capacity, hereby sets forth the following policies with respect to
conflicts of interest that might arise among the Company and Acres’ other
advisees:

(a) Except with the approval of a majority of the Independent Directors, the
Company will not be permitted to invest in any investment fund, collateralized
loan obligation or collateralized debt obligation structured, co-structured or
managed by Acres or its Affiliates (each, an “Investment Vehicle”) other than
those structured, co-structured or managed primarily on the Company’s behalf. If
the Company does invest in any Investment Vehicle that has other investors,
Acres will waive, or refund to the Company, any base asset management fees
allocable to the Company in respect of its investment in such Investment
Vehicle.

(b) Except with the approval of a majority of the Independent Directors, the
Company will not be permitted to enter into any transaction with Acres or any
investment entity or fund managed or advised by Acres (collectively, “Other
Clients”), including but not limited to purchasing any investment from, or
selling any investment to, Acres or an Other Client, except that the Company may
purchase an investment originated by Acres either (i) within 60 days before such
investment is acquired by the Company or (ii) with the specific intent to sell
such investment to the Company.

(c) Investments that may be appropriate for the Company, on the one hand, and
one or more of Acres or Other Clients, on the other hand, will be allocated as
between the Company, Acres and such Other Clients in accordance with Acres’
allocation policies and procedures in effect from time to time.

Acres may make exceptions to these general policies when circumstances render
the application thereof inequitable or uneconomic.

 

32



--------------------------------------------------------------------------------

Exhibit B

Registration Rights Agreements

1. Piggyback Rights. The Manager and any Permitted Transferee (as hereinafter
defined) shall have the unlimited right to piggyback on to any registration
statement of the Company (other than a registration statement on Form S-4 or
Form S-8 or any successor form); provided, however, that in the event of an
underwritten offering, the managing underwriters may exclude the shares of the
Manager and any Permitted Transferee to the same extent and in the same
proportion that shares of holders (other than the Company) are excluded, if the
managing underwriters determine in good faith that marketing factors require a
limitation on the number of shares to be included in such offering.

2. Demand Rights. The Manager and any Permitted Transferee shall also have the
right to require the Company to prepare, file and maintain at all times such
number of registration statements as are specified in the next sentence of this
Section 2(a) exclusively for the resale of the stock portion of the Incentive
Compensation (the “Incentive Shares”). The Manager and any Permitted Transferee
shall be entitled to (i) an unlimited number of registrations on Form S-3 or any
successor or replacement forms and (ii) if the Management Agreement terminates
and the Company is not then eligible to use Form S-3 or any successor or
replacement form, a single registration on such other form as the Company is
then eligible to use. Notwithstanding anything herein to the contrary, the
demand rights described herein may only be exercised upon request of the Manager
and any Permitted Transferee, in the case of clause (i), who hold in the
aggregate at least twenty percent (20%) of all outstanding Incentive Shares and,
in the case of clause (ii), who hold in the aggregate at least one-third of all
outstanding Incentive Shares.

3. Registration Procedures. The Company shall use its commercially reasonable
efforts to effect or cause to be effected the registration of the Incentive
Shares under the Securities Act of 1933, as amended (the “Securities Act”), to
permit the resale of the Incentive Shares by the Manager or any Permitted
Transferee.

4. Expenses. The Company shall bear all expenses of registration, including its
professional fees and registration and filing fees with the SEC, state
securities administrators and applicable stock exchanges, and printing, word
processing and delivery and distribution fees with respect to any registration
statement, prospectus (preliminary or final), or any amendments or supplements
thereto, and reasonable fees and disbursements of one counsel to the Manager and
any Permitted Transferees, provided, however, the Company shall not be liable
for the underwriting discounts and commissions associated with the sale of the
Incentive Shares.

5. Successors and Assigns; Permitted Transferees. The agreements in this Exhibit
B shall inure to the benefit of and be binding upon the successors and assigns
of each of the Company and the Manager. For purposes of this Exhibit B, the term
“Permitted Transferee” shall mean each person or entity to whom the Manager
transfers any Incentive Shares.

 

33



--------------------------------------------------------------------------------

6. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless (i) the Manager and its
Permitted Transferees and (ii) each person, if any, who controls the Manager and
its Permitted Transferees within the meaning of the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (iii) the
respective officers, directors, partners, employees, representatives and agents
of the Manager and its Permitted Transferees or any person who controls any of
the foregoing (each person referred to in clause (i), (ii) or (iii) are referred
to collectively as the “Indemnified Parties”), from and against any losses,
claims, damages or liabilities, joint or several, or any actions in respect
thereof (including, but not limited to, any losses, claims, damages, judgments,
expenses, liabilities or actions relating to purchases and sales of the
Incentive Shares) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, judgments, expenses, liabilities or actions arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in a registration statement or prospectus, including any document
incorporated by reference therein, or in any amendment or supplement thereto or
in any preliminary prospectus relating to a registration statement, or arise out
of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse, as incurred, the Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that (i) the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in a registration
statement or prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus relating to a registration statement, in reliance upon
and in conformity with written information pertaining to the Manager or its
Permitted Transferees or furnished to the Company by or on behalf of the Manager
or its Permitted Transferees specifically for inclusion therein and (ii) with
respect to any untrue statement or omission or alleged untrue statement or
omission made in any preliminary prospectus relating to a registration
statement, the indemnity agreement contained in this subsection (a) shall not
inure to the benefit of the Manager or any Permitted Transferee from whom the
person asserting any such losses, claims, damages or liabilities purchased the
Incentive Shares concerned, to the extent that a prospectus relating to such
Incentive Shares was required to be delivered by the Manager or such Permitted
Transferee, as the case may be, under the Securities Act in connection with such
purchase and any such loss, claim, damage or liability of the Manager or such
Permitted Transferee results from the fact that there was not sent or given to
such person, at or prior to the written confirmation of the sale of such
Incentive Shares to such person, a copy of the final prospectus if the Company
had previously furnished copies thereof to the Manager or such Permitted
Transferee; provided further, however, that this indemnity agreement will be in
addition to any liability which the Company may otherwise have to such
Indemnified Party. The Company shall also indemnify underwriters, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Manager or any Permitted Transferee
if requested by the Manager or such Permitted Transferee.

 

34



--------------------------------------------------------------------------------

(b) In connection with any registration statement in which the Manager or a
Permitted Transferee is participating and as a condition to such participation,
the Manager and such Permitted Transferee, severally and not jointly, will
indemnify and hold harmless the Company, its officers, directors, partners,
employees, representatives, agents and investment advisers and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act (the “Company Indemnified Persons”) from and against any losses,
claims, damages or liabilities or any actions in respect thereof, to which the
Company or any such controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus relating to the registration statement, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but in each case only to the extent that the untrue statement or
omission or alleged untrue statement or omission was made in reliance upon and
in conformity with written information pertaining to the Manager or such
Permitted Transferee or furnished to the Company by or on behalf of the Manager
or such Permitted Transferee specifically for inclusion therein; and, subject to
the limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company or any Company Indemnified Person for any legal or other
expenses reasonably incurred by the Company or such Company Indemnified Person
in connection with investigating or defending any loss, claim, damage, liability
or action in respect thereof. This indemnity agreement will be in addition to
any liability which the Manager or such Permitted Transferee may otherwise have
to the Company or any Company Indemnified Person.

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 6, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced by such failure; and provided further that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who may be counsel to the indemnifying party unless, in the reasonable
judgment of the indemnified party, a potential conflict exists), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 6 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
any unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

35



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Manager or such Permitted Transferee or such other
indemnified party, as the case may be, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 6(d), neither the Manager
nor any Permitted Transferee shall be required to contribute any amount in
excess of the amount by which the net proceeds received by the Manager or such
Permitted Transferee from the sale of the Incentive Shares pursuant to the
registration statement exceeds the amount of damages which the Manager or such
Permitted Transferees have otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this paragraph
(d), each person, if any, who controls such indemnified party within the meaning
of the Securities Act or the Exchange Act shall have the same rights to
contribution as such indemnified party and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Company.

(e) The agreements contained in this Section 6 shall survive the sale of the
Incentive Shares pursuant to a registration statement and shall remain in full
force and effect, regardless of any termination or cancellation of the
Management Agreement or any investigation made by or on behalf of any
indemnified party.

 

36



--------------------------------------------------------------------------------

Exhibit C

STRATEGIC PLAN ASSETS

In November 2016, the Board of Directors approved a strategic plan (the “Plan”),
which included, among other things, disposing of certain non-core businesses and
investments and underperforming legacy commercial real estate loans owned by the
Company or a Subsidiary (“Strategic Plan Assets”). As part of the Plan, certain
Strategic Plan Assets were reclassified as discontinued operations (“Discops”)
and/or assets held for sale (“AHFS”) during the fourth quarter of 2016. The
following table delineates, by business segment, the Strategic Plan Assets owned
by the Company or a Subsidiary at September 30, 2017 and their respective net
book values at September 30, 2017 (in millions):

 

     Net Book        Value at        September 30,        2017  

Discops and AHFS

  

Legacy CRE Loans

     78.5  

Middle Market Loans

     29.2  

Residential Mortgage Lending Segment

     19.0  

Other AHFS

     6.6  

Subtotal—Discops and AHFS

     133.3  

Investments in Unconsolidated Entities

     12.3  

Commercial Finance Assets

     3.5     

 

 

 

Total

   $ 149.1     

 

 

 

 

37



--------------------------------------------------------------------------------

Exhibit D

Base Management Fee and Incentive Compensation

Attached

 

38



--------------------------------------------------------------------------------

Exantas - Base and Incentive Management Fees Paid

 

 

Base Management Fee

    

Incentive Management Fee (Quarterly)

Period

Covered

  

Paid

   Amount     

Paid

   Cash      Stock      Total       

July-18

   August-18    $         685,626                 

August-18

   September-18      690,170                 

September-18

   October-18      694,028         $ —        $ —        $ —       

October-18

   November-18      688,182                 

November-18

   December-18      692,928                 

December-18

   January-19      696,503           —          —          —       

January-19

   February-19      690,882                 

February-19

   March-19      694,911                 

March-19

   April-19      698,675           —          —          —       

April-19

   May-19      690,700                 

May-19

   June-19      694,991                 

June-19

   July-19      699,461                 

July-19

   August-19      690,131      August-19      123,557        41,175       
164,731      For 2Q 2019 IMF

August-19

   September-19      695,568                 

September-19

   October-19      700,614                 

October-19

   November-19      693,375      November-19      330,920        110,295       
441,215      For 3Q 2019 IMF

November-19

   December-19      697,526                 

December-19

   January-20      701,249           —          —          —       

January-20

   February-20      688,008                 

February-20

   March-20      688,502                 

March-20

   April-20      691,861           —          —          —       

April-20

   May-20      439,189                 

May-20

   June-20      441,621                 

June-20

   July-20      446,308           —          —          —                   

 

 

    

 

 

    

 

 

                 $ 454,476      $ 151,470      $ 605,946                 

 

 

    

 

 

    

 

 

    